Execution Version

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
30th day of July, 2014, by and between HealthEquity, Inc., a Delaware
corporation (the “Company”), and Frode Jensen (“Executive”).
W I T N E S S E T H :
WHEREAS, the Company desires to employ Executive as its Executive Vice
President, Secretary and General Counsel and to enter into this Agreement
embodying the terms of such employment, and Executive desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.
(b)    “Agreement” shall have the meaning set forth in the preamble hereto.
(c)    “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.
(d)    “Base Salary” shall mean the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
(e)    “Board” shall mean the Board of Directors of the Company.
(f)    “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure or refusal by Executive to perform in any material respect Executive’s
duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by Executive of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement or fraud
committed (or attempted) by Executive, at Executive’s direction, or with
Executive’s prior actual knowledge, (v) Executive’s conviction of or pleading
“guilty” or “ no contest” to, (x) a felony or (y) any other criminal charge that
has, or could be reasonably expected to have, an adverse impact on the
performance of Executive’s duties to the Company or any other member of the
Company Group or otherwise result in material injury to the reputation or
business of the Company or any other member of the Company Group, (vi) any
material violation by Executive of the policies of the Company, including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals




--------------------------------------------------------------------------------




or statements of policy of the Company, or (vii) Executive’s material breach of
this Agreement or breach of the Non-Interference Agreement.
If, within ninety (90) days subsequent to Executive’s termination for any reason
other than by the Company for Cause, the Company determines that Executive’s
employment could have been terminated for Cause pursuant to subparts (i), (iii),
(iv), or (v) of the preceding paragraph (the “Post-Termination Cause
Determination”), Executive’s employment will be deemed to have been terminated
for Cause for all purposes, and Executive will be required to disgorge to the
Company all amounts received pursuant to this Agreement or otherwise on account
of such termination that would not have been paid or payable to Executive had
such termination been by the Company for Cause. Notwithstanding the foregoing,
the Company may assert a Post-Termination Cause Determination if, and only if,
the Board did not have actual knowledge of facts supporting its Post-Termination
Cause Determination prior to the termination of Executive’s employment.
(g)    “COBRA” shall mean Part 6 of Title I of the Employee Retirement Income
Security Act of 1974, as amended, and Section 4980B of the Code, and the rules
and regulations promulgated under any of them.
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(i)    “Company” shall have the meaning set forth in the preamble hereto.
(j)    “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.
(k)    “Compensation Committee” shall mean the Board or the committee of the
Board designated to make compensation decisions relating to senior executive
officers of the Company Group.
(l)    “Delay Period” shall have the meaning set forth in Section 13 hereof.
(m)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected and paid for by the Company and approved by
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
(n)    “Effective Date” shall mean August 5, 2014, as of immediately following
the closing of the Company’s initial public offering.
(o)    “Executive” shall have the meaning set forth in the preamble hereto.

2

--------------------------------------------------------------------------------




(p)    “Good Reason” shall mean, without Executive’s consent, (i) a material
diminution in Executive’s title, duties, or responsibilities as set forth in
Section 3 hereof such that Executive is no longer serving in a senior executive
capacity for the Company, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Annual Bonus opportunity set forth in Section 4(b) hereof
(other than pursuant to an across-the-board reduction applicable to all
similarly-situated executives as set forth in Section 4(a) hereof), (iii) the
relocation of Executive’s principal place of employment (as provided in Section
3(c) hereof) more than fifty (50) miles from its current location, or (iv) any
other material breach of a provision of this Agreement by the Company (other
than a provision that is covered by clause (i), (ii), or (iii) above). Executive
acknowledges and agrees that Executive’s exclusive remedy in the event of any
breach of this Agreement shall be to assert Good Reason pursuant to the terms
and conditions of Section 8(e) hereof. Notwithstanding the foregoing, during the
Term, in the event that the Board reasonably believes that Executive may have
engaged in conduct that could constitute Cause hereunder, the Board may, in its
sole and absolute discretion, suspend Executive from performing Executive’s
duties hereunder, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.
(q)    “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.
(r)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(s)    “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel).
(t)    “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.
(u)    “Severance Term” shall mean, if Executive is terminated by the Company
without Cause (other than by reason of death or Disability) or by Executive for
Good Reason (i) before April 1, 2015, a term of six months, (ii) on or after
April 1, 2015 but on or before March 31, 2016 a term of nine months, and (iii)
after April 1, 2016 a term of twelve months.
(v)    “Term” shall mean the period specified in Section 2 hereof.

3

--------------------------------------------------------------------------------




Section 2.    Acceptance and Term.
The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term shall commence
on the Effective Date and shall continue until terminated in accordance with the
provisions of Section 8 hereof (the “Term”).
Section 3.    Position, Duties, and Responsibilities; Place of Performance.
(a)    Position, Duties, and Responsibilities. During the Term, Executive shall
be employed and serve as the Executive Vice President, Secretary and General
Counsel of the Company (together with such other position or positions
consistent with Executive’s title as the Board shall specify from time to time)
and shall have such duties and responsibilities commensurate with such title.
Executive also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation. Executive
shall report to the Chief Executive Officer.
(b)    Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term, including, without limitation, any activity that (x) conflicts
with the interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Executive’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of Executive’s duties and
responsibilities hereunder or create a potential business or fiduciary conflict.
(c)    Principal Place of Employment. Executive’s principal place of employment
shall be in Draper, Utah, although Executive understands and agrees that
Executive may be required to travel from time to time for business reasons. The
Company acknowledges and agrees that Executive shall be permitted to work from
his home or other office in Park City, Utah, although Executive will be required
to spend sufficient time at the Company’s offices in Draper, Utah to effectively
perform his duties and responsibilities as reasonably requested by the Chief
Executive Officer; provided, however, that the foregoing shall in no way be
construed to obligate the Company to provide Executive with office furnishings
for such home or other office or to reimburse Executive for home or other office
use.

4

--------------------------------------------------------------------------------




Section 4.    Compensation.
During the Term, Executive shall be entitled to the following compensation:
(a)    Base Salary. Executive shall be paid an annualized Base Salary, payable
in accordance with the regular payroll practices of the Company, of not less
than $225,000, with increases, if any, as may be approved in writing by the
Compensation Committee; provided, however, that the foregoing shall not preclude
the Company from reducing Executive’s Base Salary as part of an across-the-board
reduction applicable to all similarly-situated executives of the Company.
(b)    Annual Bonus. Executive shall be eligible for an annual incentive bonus
award determined by the Compensation Committee in respect of each fiscal year
during the Term (the “Annual Bonus”). The target Annual Bonus for each fiscal
year shall be 33% of Base Salary, with the actual Annual Bonus payable being
based upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Compensation Committee and
communicated to Executive in writing no later than ninety (90) days after the
commencement of the fiscal year to which the Annual Bonus relates. The Annual
Bonus shall be paid to Executive at the same time as annual bonuses are
generally payable to other senior executives of the Company, subject to
Executive’s continuous employment through the payment date except as otherwise
provided for in this Agreement.
(c)    IPO Bonus. Executive will be entitled to receive a one-time bonus equal
to $50,000 as of the Effective Date (the “IPO Bonus”). Executive may be entitled
to an additional bonus for superior performance (the “Potential Additional IPO
Bonus”), payable at the sole discretion of the Company’s Chief Executive
Officer. Each of the IPO Bonus and Potential Additional IPO Bonus shall be
payable as soon as practicable following the Effective Date, but no later than
thirty (30) days following the Effective Date.
(d)    Equity Award. Subject to approval from the Board, effective as of the
Effective Date, the Company shall grant to Executive stock options to purchase
125,000 shares of the Company’s common stock (the “Commencement Options”) under
the Company’s 2014 Equity Incentive Plan (the “Incentive Plan”). The
Commencement Options will have an exercise price equal to the initial public
offering price of the Company’s common stock. Subject to Executive’s continued
employment with the Company through each applicable vesting date, 100,000 of the
Commencement Options shall vest in four equal installments, with 25% vesting on
April 1, 2015 and the remainder vesting on each of the three subsequent
anniversaries of such date, and 25,000 of the Commencement Options shall vest
subject to a performance based vesting schedule, as determined by the Board. The
Commencement Options will be subject to the terms and conditions of the
Incentive Plan and the Company’s form of stock option agreement.
Section 5.    Employee Benefits.
During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated executives of the

5

--------------------------------------------------------------------------------




Company. Executive shall also be entitled to the same number of holidays,
vacation days, and sick days, as well as any other benefits, in each case as are
generally allowed to similarly situated executives of the Company in accordance
with the Company policy as in effect from time to time; provided, however, that
Executive shall be entitled to no less than twenty (20) days of personal time
off per-calendar year (pro-rated for the 2014 calendar year based on the number
of days worked in that year, whether as an independent contractor or as an
employee), which shall be subject to the Company’s policy regarding unused paid
time off that may be carried over to any subsequent calendar year. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Executive notice, and the right to do so is expressly reserved.
Section 6.    Key-Man Insurance.
At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents.
Section 7.    Reimbursement of Business Expenses.
During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing Executive’s duties and responsibilities hereunder or in the
course of performing Executive’s duties and responsibilities prior to the
Effective Date while the Executive served as an independent contractor for the
Company, which are consistent with the Company’s policies in effect from time to
time with respect to business expenses, subject to the Company’s requirements
with respect to reporting of such expenses. Without limiting the foregoing, the
Company shall pay (or promptly reimburse Executive) for, all fees and expenses
relating to (i) Connecticut, New York and Utah State Bar licensing and other
fees required to be paid in order to be permitted to practice law in such
states; (ii) national, state and other bar association and/or committee fees
that relate to activities Executive reasonably believes are necessary and
appropriate to undertake relating to the practice of law; and (iii) any fees and
expenses required to be paid or incurred in connection with Executive’s
satisfaction of continuing legal education requirements in the State of Utah.
Section 8.    Termination of Employment.
(a)    General. The Term shall terminate earlier than as provided in Section 2
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee

6

--------------------------------------------------------------------------------




memberships, and any other positions Executive holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to Executive on the schedule set forth in
this Section 8 as if Executive had undergone such termination of employment
(under the same circumstances) on the date of Executive’s ultimate “separation
from service.”
(b)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to:
(i)    The Accrued Obligations;
(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, if any, which amount shall be paid
at such time annual bonuses are paid to other senior executives of the Company,
but in no event later than the date that is 2½ months following the last day of
the fiscal year in which such termination occurred; and
(iii)    Subject to achievement of the applicable performance objectives for the
fiscal year of the Company in which Executive’s termination occurs, as
determined by the Compensation Committee, payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, such amount to be paid at the same time it
would otherwise be paid to Executive had no termination occurred, but in no
event later than the date that is 2½ months following the last day of the fiscal
year of the Company in which such termination occurred.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)    Termination by the Company with Cause.
(i)    The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination,
provided that, to be effective, such written notice must be provided to
Executive within sixty (60) days of the Board having actual knowledge of the
occurrence of such event and further provided that, with respect to any Cause
termination relying on clause (ii), (vi), or (vii) of the definition of Cause
set

7

--------------------------------------------------------------------------------




forth in Section 1(f) hereof, to the extent that such act or acts or failure or
failures to act are curable, the Board shall provide Executive with written
notice of the Company’s intention to terminate Executive with Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based and
to provide Executive with ten (10) days to cure the particular act or acts or
failure or failures to act (the “Cure Period”) and such termination shall be
effective at the expiration of the Cure Period unless Executive has fully cured
such act or acts or failure or failures to act that give rise to Cause during
such Cure Period.
(ii)    In the event that the Company terminates Executive’s employment with
Cause, Executive shall be entitled only to the Accrued Obligations. Following
such termination of Executive’s employment with Cause, except as set forth in
this Section 8(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
(d)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:
(i)    The Accrued Obligations;
(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)    Subject to achievement of the applicable performance objectives for the
fiscal year of the Company in which Executive’s termination occurs, as
determined by the Compensation Committee, payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, such amount to be paid at the same time it
would otherwise be paid to Executive had no termination occurred, but in no
event later than the date that is 2½ months following the last day of the fiscal
year of the Company in which such termination occurred;
(iv)    Continued payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices;
(v)    Notwithstanding any provision to the contrary in any stock option
agreement or any equity plan maintained by the Company, all stock options held
by Executive as of the date of Executive’s termination of employment shall
remain exercisable until the earlier to occur of (a) the expiration date of such
stock option and (b) the twelve (12) month anniversary of Executive’s
termination; and

8

--------------------------------------------------------------------------------




(vi)    To the extent permitted by applicable law without any penalty to
Executive or any member of the Company Group and subject to Executive’s election
of COBRA continuation coverage under the Company’s group health plan, on the
first regularly scheduled payroll date of each month of the Severance Term, the
Company will pay Executive an amount equal to the “applicable percentage” of the
monthly COBRA premium cost; provided, that the payments pursuant to this clause
(vi) shall cease earlier than the expiration of the Severance Term in the event
that Executive becomes eligible to receive any health benefits, including
through a spouse’s employer, during the Severance Term. For purposes hereof, the
“applicable percentage” shall be the percentage of Executive’s health care
premium costs covered by the Company as of the date of termination. Amounts paid
by the Company will be taxable to the extent required to avoid adverse
consequences to Executive or the Company under either Section 105(h) of the Code
or the Patient Protection and Affordable Care Act of 2010.
Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), (v) and (vi) above shall immediately terminate, and the
Company shall have no further obligations to Executive with respect thereto, in
the event that Executive breaches any provision of the Non-Interference
Agreement. Following such termination of Executive’s employment by the Company
without Cause, except as set forth in this Section 8(d), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by the Company without Cause shall be receipt of the
Severance Benefits.
(e)    Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason by providing the Company written notice
setting forth in reasonable specificity the event that constitutes Good Reason,
which written notice, to be effective, must be provided to the Company within
sixty (60) days of the occurrence of such event. Said notice shall state in
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Good Reason is based and shall
provide the Company with a Cure Period (as defined in Section 8(c)(i) above),
and such termination shall be effective at the expiration of the Cure Period
unless the Company has fully cured such act or acts or failure or failures to
act that give rise to Good Reason during such Cure Period. In the event of
termination with Good Reason, Executive shall be entitled to the same payments
and benefits as provided in Section 8(d) hereof for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) hereof. Following such termination of Executive’s
employment by Executive with Good Reason, except as set forth in this Section
8(e), Executive shall have no further rights to any compensation or any other
benefits under this Agreement. For the avoidance of doubt, Executive’s sole and
exclusive remedy upon a termination of employment with Good Reason shall be
receipt of the Severance Benefits.
(f)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company thirty (30)
days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 8(f), Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole

9

--------------------------------------------------------------------------------




and absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Executive without Good Reason. Following such termination of Executive’s
employment by Executive without Good Reason, except as set forth in this Section
8(f), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.
(g)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Executive’s termination of
employment hereunder. If Executive fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes Executive’s acceptance
of such release following its execution, Executive shall not be entitled to any
of the Severance Benefits. Further, (i) to the extent that any of the Severance
Benefits constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, any payment of any amount or provision of any benefit
otherwise scheduled to occur prior to the sixtieth (60th) day following the date
of Executive’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day and
(ii) to the extent that any of the Severance Benefits do not constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur following the date of Executive’s termination of employment hereunder, but
for the condition on executing the Release of Claims as set forth herein, shall
not be made until the first regularly scheduled payroll date following the date
the Release of Claims is timely executed and the applicable revocation period
has ended, after which, in each case, any remaining Severance Benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein. For the avoidance of doubt, in the event of a termination due to
Executive’s death or Disability, Executive’s obligations herein to execute and
not revoke the Release of Claims may be satisfied on Executive’s behalf by
Executive’s estate or a person having legal power of attorney over Executive’s
affairs.
Section 9.    Non-Interference Agreement.
As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Non-Interference Agreement. The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts, and the Non-Interference Agreement will survive the termination of
this Agreement for any reason.
Section 10.    Representations and Warranties of Executive.
Executive represents and warrants to the Company that—

10

--------------------------------------------------------------------------------




(a)    Executive is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions
hereof will not conflict with or result in the breach by Executive of any
agreement to which Executive is a party or by which Executive may be bound;
(b)    Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which Executive is or
may be bound; and
(c)    in connection with Executive’s employment with the Company, Executive
will not use any confidential or proprietary information Executive may have
obtained in connection with employment with any prior employer.
Section 11.    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including, but not limited to, income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.
Section 12.    Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to any member of the Company Group;
provided, however, that prior to exercising any right of set-off, counterclaim,
or recoupment, the Company shall provide Executive with written notice setting
forth, in detail, the facts on which it relies to support its claim of set-off,
counterclaim, or recoupment and further provided that to the extent any amount
so subject to set-off, counterclaim, or recoupment is payable in installments
hereunder, such set-off, counterclaim, or recoupment shall not modify the
applicable payment date of any installment, and to the extent an obligation
cannot be satisfied by reduction of a single installment payment, any portion
not satisfied shall remain an outstanding obligation of Executive and shall be
applied to the next installment only at such time the installment is otherwise
payable pursuant to the specified payment schedule. Executive shall not be
required to mitigate the amount of any payment or benefit provided pursuant to
this Agreement by seeking other employment or otherwise, and except as provided
in Section 8(d)(vi) hereof, the amount of any payment or benefit provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.
Section 13.    Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary—

11

--------------------------------------------------------------------------------




(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause (iii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).
Section 14.    Golden Parachute Tax Provision.
If there is a change in ownership or control of the Company that would cause any
payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”).  If a reduction in the Payments is necessary so that the Payments
equal the Safe Harbor Amount and none of the Payments constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner Executive elects in writing prior to the
date of payment.  If any Payment constitutes nonqualified

12

--------------------------------------------------------------------------------




deferred compensation or if Executive fails to elect an order, then the Payments
to be reduced will be determined in a manner which has the least economic cost
to Executive and, to the extent the economic cost is equivalent, will be reduced
in the inverse order of when payment would have been made to Executive, until
the reduction is achieved.  All determinations required to be made under this
Section 14, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by a certified public
accounting firm designated by the Company (the “Accounting Firm”).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon Company and
Executive.
Section 15.    Clawback.
All payments made pursuant to this Agreement are subject to the “clawback”
obligations of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Act, as may be amended from time to time, and any other “clawback” obligations
pursuant to applicable law, rules, and regulations.
Section 16.    Indemnification.
Executive shall be indemnified and held harmless pursuant to the terms and
conditions set forth in an Indemnification Agreement in substantially the same
form as provided to other officers and directors of the Company.
Section 17.    Successors and Assigns; No Third-Party Beneficiaries.
(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith.
(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)    No Third-Party Beneficiaries. Except as otherwise set forth in Section
8(b) or Section 17(b) hereof, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Company, the other members
of the Company Group, and

13

--------------------------------------------------------------------------------




Executive any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.
Section 18.    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 19.    Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 20.    Governing Law and Jurisdiction.

14

--------------------------------------------------------------------------------




EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY
COURT SITTING IN SALT LAKE CITY, UTAH, BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION
OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE
JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
Section 21.    Notices.
(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)    Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 22.    Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 23.    Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications,

15

--------------------------------------------------------------------------------




understandings, and agreements between the parties relating to the subject
matter of this Agreement.
Section 24.    Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 8
through 25 of this Agreement (together with any related definitions set forth in
Section 1 hereof) shall survive to the extent necessary to give effect to the
provisions thereof.
Section 25.    Counterparts.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The execution of this Agreement may be by actual
signature or by signature delivered by facsimile or by e-mail as a portable
document format (.pdf) file or image file attachment.
*    *    *
[Signatures to appear on the following page(s).]

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
HEALTHEQUITY, INC.
/s/ Jon Kessler
By: Jon Kessler
Title: President and Chief Executive Officer
EXECUTIVE
/s/ Frode Jensen
Frode Jensen

[Signature Page to Frode Jensen’s Employment Agreement]

--------------------------------------------------------------------------------




Exhibit A
CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition of my becoming employed by, or continuing employment with,
HealthEquity, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, I agree to the following terms set forth in
this Confidentiality, Non-Interference, and Invention Assignment Agreement (this
“Non-Interference Agreement”):
Section 1.    Confidential Information.
(w)    Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of any member of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and thereafter, to hold in confidence, and not to
use, except for the benefit of any member of the Company Group, or to disclose
to any person, firm, corporation, or other entity without written authorization
of the Company, any Confidential Information that I obtain or create. I further
agree not to make copies of such Confidential Information except as authorized
by the Company. I understand that “Confidential Information” means information
that any member of the Company Group has developed, acquired, created, compiled,
discovered, or owned or will develop, acquire, create, compile, discover, or
own, that has value in or to the business of any member of the Company Group
that is not generally known and that the Company wishes to maintain as
confidential. I understand that Confidential Information includes, but is not
limited to, any and all non-public information that relates to the actual or
anticipated business and/or products, research, or development of the Company,
or to the Company’s technical data, trade secrets, or know-how, including, but
not limited to, research, product plans, or other information regarding the
Company’s products or services and markets, customer lists, and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I may become acquainted during the term of my employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company either directly or indirectly in
writing, orally, or by drawings or inspection of premises, parts, equipment, or
other Company property. Notwithstanding the foregoing, Confidential Information
shall not include (i) any of the foregoing items that have become publicly and
widely known through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved, or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event I will give the
Company prompt written notice thereof so that any member of the Company Group
may seek an appropriate protective order and/or waive in writing compliance with
the confidentiality provisions of this Non-Interference Agreement.

A-1

--------------------------------------------------------------------------------




(x)    Former Employer Information. I represent that my performance of all of
the terms of this Non-Interference Agreement as an employee of the Company has
not breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.
Section 2.    Developments.
(a)    Developments Retained and Licensed. I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, improvements, and trade secrets that I can demonstrate were
created or owned by me prior to the commencement of my employment (collectively
referred to as “Prior Developments”), which belong solely to me or belong to me
jointly with another, that relate in any way to any of the actual or proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments. If, during any
period during which I perform or performed services for any member of the
Company Group both before or after the date hereof (the “Assignment Period”),
whether as an officer, employee, director, independent contractor, consultant,
or agent, or in any other capacity, I incorporate (or have incorporated) into
any member of the Company Group’s product or process a Prior Development owned
by me or in which I have an interest, I hereby grant each member of the Company
Group, and each member of the Company Group shall have, a non-exclusive,
royalty-free, irrevocable, perpetual, transferable worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.
(b)    Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments

A-2

--------------------------------------------------------------------------------




made by me (solely or jointly with others) within the scope of and during the
Assignment Period are “works made for hire” (to the greatest extent permitted by
applicable law) for which I am, in part, compensated by my salary, unless
regulated otherwise by law, but that, in the event any such Development is
deemed not to be a work made for hire, I hereby assign to the Company, or its
designee, all my right, title, and interest throughout the world in and to any
such Development. If any Developments cannot be assigned, I hereby grant to each
member of the Company Group an exclusive, assignable, irrevocable, perpetual,
worldwide, sublicenseable (through one or multiple tiers), royalty-free,
unlimited license to use, make, modify, sell, offer for sale, reproduce,
distribute, create derivative works of, publicly perform, publicly display and
digitally perform and display such work in any media now known or hereafter
known. Outside the scope of my service, whether during or after my employment
with any member of the Company Group, I agree not to (i) modify, adapt, alter,
translate, or create derivative works from any such work of authorship or
(ii) merge any such work of authorship with other Developments. To the extent
rights related to paternity, integrity, disclosure and withdrawal (collectively,
“Moral Rights”) may not be assignable under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, I hereby irrevocably waive such Moral Rights and consent to any action of
any member of the Company Group that would violate such Moral Rights in the
absence of such consent.
(c)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of any member of the
Company Group at all times. I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of such
member of the Company Group for the purpose of furthering the business of such
member of the Company Group.
(d)    Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of each
member of the Company Group in the Developments and any copyrights, patents,
trademarks, service marks, database rights, domain names, mask work rights,
moral rights, and other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to each member of the
Company Group the sole and exclusive right, title, and interest in and to such
Developments, and any intellectual property and other proprietary rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my

A-3

--------------------------------------------------------------------------------




signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact to act for and in my behalf and stead to execute
and file any such applications or records and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance, and
transfer of letters patent or registrations thereon with the same legal force
and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company any and all claims, of any nature whatsoever, that I
now or hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.
Section 3.    Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.
Section 4.    Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
Section 5.    Restrictions on Interfering.
(a)    Non-Competition. During the period of my employment with the Company (the
“Employment Period”) and the Post-Termination Non-Compete Period, I shall not,
directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities or own any securities (debt
or equity) in any person, company, enterprise, or entity that is engaged in
Competitive Activities, within the United States or any other jurisdiction in
which the Company Group is actively engaged in business. Notwithstanding the
foregoing, my ownership of securities of a public company engaged in Competitive
Activities not in excess of three percent (3%) of any class of such securities
shall not be considered a breach of the covenants set forth in this Section.
(b)    Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities.
(c)    Definitions. For purposes of this Non-Interference Agreement :

A-4

--------------------------------------------------------------------------------




(i)    “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of any member of the Company
Group, or any such relation that was a client, customer, licensee, supplier, or
other business relation within the six (6) month period prior to the expiration
of the Employment Period, in each case, to whom I provided services, or with
whom I transacted business, or whose identity became known to me in connection
with my relationship with or employment by the Company Group.
(ii)    “Competitive Activities” shall mean consumer health care related
businesses, including the business of acting as custodian or administrator for
medical payment reimbursement accounts, including, but not limited to, health
savings accounts, flexible spending accounts and health reimbursement accounts
or any business activities in which any member of the Company Group is engaged
(or has committed plans to engage) during the Employment Period.
(iii)    “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with any member of the
Company Group; (B) hiring any individual who was employed by any member of the
Company Group within the six (6) month period prior to the date of such hiring;
or (C) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with any member of the Company
Group, or in any way interfering with the relationship between any such Business
Relation and any member of the Company Group.
(iv)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(v)    “Post-Termination Non-Compete Period” shall mean (i) if my employment is
terminated by the Company for “Cause,” due to “Disability” or by me without
“Good Reason,” (each as defined in my Employment Agreement, dated August 1,
2014, with the Company (the “Employment Agreement”)), the period commencing on
the date of the termination of the Employment Period and ending on the
twenty-four (24) month anniversary of such date of termination, or (ii) if my
employment is terminated by the Company without Cause or by me for Good Reason,
the period commencing on the date of the termination of the Employment Period
and ending on the twelve (12) month anniversary of such date of termination.
(vi)    “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twenty-four (24) month anniversary of such date of
termination.
(d)    Non-Disparagement. I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, employees or

A-5

--------------------------------------------------------------------------------




shareholders in any respect or make any comments concerning any aspect of my
relationship with any member of the Company Group or any conduct or events which
precipitated any termination of my employment from any member of the Company
Group. However, my obligations under this subparagraph (d) shall not apply to
disclosures required by applicable law, regulation, or order of a court or
governmental agency.
Section 6.    Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of any
member of the Company Group during the course of and as a result of my
employment with the Company. In light of the foregoing, I recognize and
acknowledge that the restrictions and limitations set forth in this
Non-Interference Agreement are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of any member of the Company Group. I acknowledge further
that the restrictions and limitations set forth in this Non-Interference
Agreement will not materially interfere with my ability to earn a living
following the termination of my employment with the Company and that my ability
to earn a livelihood without violating such restrictions is a material condition
to my employment with the Company.
Section 7.    Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to any member of the Company Group at law or
in equity. If any of the provisions of this Non-Interference Agreement or any
part of any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Non-Interference
Agreement, which shall be given full effect without regard to the invalid
portions. If any of the covenants contained herein are held to be invalid or
unenforceable because of the duration of such provisions or the area or scope
covered thereby, I agree that the court making such determination shall have the
power to reduce the duration, scope, and/or area of such provision to the
maximum and/or broadest duration, scope, and/or area permissible by law, and in
its reduced form said provision shall then be enforceable.
Section 8.    Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to injunctive relief, specific performance, or other equitable relief by a court
of appropriate jurisdiction in the event of any breach or threatened breach of
the terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach.
Notwithstanding any other provision to

A-6

--------------------------------------------------------------------------------




the contrary, I acknowledge and agree that the Post-Termination Non-Compete
Period, or Post-Termination Non-Interference Period, as applicable, shall be
tolled during any period of violation of any of the covenants in Section 5
hereof and during any other period required for litigation during which the
Company or any other member of the Company Group seeks to enforce such covenants
against me if it is ultimately determined that I was in breach of such
covenants.
Section 9.    Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
Section 10.    General Provisions.
(d)    Governing Law, Venue and Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN
SALT LAKE CITY, UTAH, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST,
AND ANY APPLICABLE APPELLATE COURTS. FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.
(e)    Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

A-7

--------------------------------------------------------------------------------




(f)    No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for no reason or any reason, with or without cause,
is specifically reserved.
(g)    Successors and Assigns. This Non-Interference Agreement will be binding
upon my heirs, executors, administrators, and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. I
expressly acknowledge and agree that this Non-Interference Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets or
stock of the Company or of any business or division of the Company for which I
provide services, whether by purchase, merger, or other similar corporate
transaction, provided that the license granted pursuant to Section 2(a) may be
assigned to any third party by the Company without my consent.
(h)    Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *
[Signature to appear on the following page.]

A-8

--------------------------------------------------------------------------------




I, Frode Jensen, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below:
Date: 7/30/2014
    /s/ Frode Jensen    
(Signature)

Frode Jensen    
(Type/Print Name)

























[Signature Page to Frode Jensen’s Confidentiality, Non-Interference, and
Invention Assignment Agreement]

--------------------------------------------------------------------------------




SCHEDULE A
LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



X No Developments or improvements
_____    Additional Sheets Attached
Signature of Executive: /s/ Frode Jensen
Print Name of Executive: Frode Jensen
Date: 7/30/2014








--------------------------------------------------------------------------------




Exhibit B
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated August 1, 2014, with HealthEquity, Inc. (such corporation, the
“Company” and such agreement, my “Employment Agreement”)), and other good and
valuable consideration, I, Frode Jensen, for and on behalf of myself and my
heirs, administrators, executors, and assigns, effective as of the date on which
this release becomes effective pursuant to its terms, do fully and forever
release, remise, and discharge each of the Company, and its respective direct
and indirect parents, subsidiaries and affiliates, and their respective
successors and assigns, together with their respective current and former
officers, directors, partners, members, shareholders, employees, and agents
(collectively, and with the Company, the “Group”), from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, whether known or unknown, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to my
employment or the termination of my employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation. The release of claims in this Release
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act of 1967 (the “ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act of
1988 and the Equal Pay Act of 1963, each as may be amended from time to time,
and all other federal, state, and local laws, the common law, and any other
purported restriction on an employer’s right to terminate the employment of
employees. I intend this Release contained herein to be a general release of any
and all claims to the fullest extent permissible by law and for the provisions
regarding the release of claims against the Group to be construed as broadly as
possible, and hereby incorporate in this release similar federal, state or other
laws, all of which I also hereby expressly waive.
I understand and agree that claims or facts in addition to or different from
those which are now known or believed by me to exist may hereafter be
discovered, but it is my intention to fully and forever release, remise and
discharge all claims which I had, may have had, or now have against the Group,
whether known or unknown, suspected or unsuspected, asserted or unasserted,
contingent or noncontingent, without regard to the subsequent discovery or
existence of such additional or different facts. Without limiting the foregoing,
by signing this Release, I expressly waive and release any provision of law that
purports to limit the scope of a general release.

B-1

--------------------------------------------------------------------------------




I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraphs.
By executing this Release, I specifically release all claims relating to my
employment and its termination under the ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.
I expressly acknowledge and agree that I –
▪Am able to read the language, and understand the meaning and effect, of this
Release;
§    Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
§    Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;
§    Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;
§    Understand that, by entering into this Release, I do not waive rights or
claims under the ADEA that may arise after the date I execute this Release;
§    Had or could have had [twenty-one (21)][forty-five (45)] calendar days from
the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;
§    Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;
§    Was advised to consult with my attorney regarding the terms and effect of
this Release; and

B-2

--------------------------------------------------------------------------------




§    Have signed this Release knowingly and voluntarily.
I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under the
ADEA or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”) or similar state agency;
provided, however, that if the EEOC or similar state agency were to pursue any
claims relating to my employment with the Company, I agree that I shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Release and Section 8 of my Employment Agreement will
control as the exclusive remedy and full settlement of all such claims by me.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group. I acknowledge that
if I re-apply for or seek employment with the Company or any other member of the
Group, the Company’s or any other member of the Group’s refusal to hire me based
on this provision will provide a complete defense to any claims arising from my
attempt to apply for employment.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its [Chief Executive Officer]/[Chief Financial Officer]. To be
effective, such revocation must be received by the Company no later than
11:59 p.m. on the seventh (7th) calendar day following the execution of this
Release. Provided that this Release is executed and I do not revoke it during
the Revocation Period, the eighth (8th) calendar day following the date on which
this Release is executed shall be its effective date. I acknowledge and agree
that if I revoke this Release during the Revocation Period, this Release will be
null and void and of no effect, and neither the Company nor any other member of
the Group will have any obligations to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

B-3

--------------------------------------------------------------------------------




EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY
COURT SITTING IN SALT LAKE CITY, UTAH, BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION
OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.
*    *    *
I, __________________, have executed this Release of Claims on the date set
forth below:
____________________________
Frode Jensen
Date:

B-4